                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                     Plaintiff,                             8:18-CV-388

vs.                                                 MEMORANDUM AND ORDER

PARLOUR 1877, LLC,

                     Defendant.

          This matter is before the Court on the plaintiff's motion for default
judgment (filing 14). The Court will grant the motion and order injunctive
relief.


                                    BACKGROUND
          The plaintiff, Zach Hillesheim, is paralyzed below the waist and uses a
wheelchair for mobility; he is a qualified individual with a disability under
the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (ADA). Filing 1
at 3.1 Defendant Parlour 1877 is an Omaha hair salon, and a place of public
accommodation within the meaning of Title III of the ADA. Filing 1 at 2.
          Hillesheim visited Parlour 1877, but was hampered in his visit by
architectural barriers. Filing 1 at 3-4. Specifically, the ramp to the street
entrance of the salon is too steep, and there is no level surface outside the
door for a wheelchair to maneuver. Filing 1 at 8. Inside, the counter height is
too high for Hillesheim to access it. Filing 1 at 8. Access to the restroom is
limited by a lack of maneuvering clearance, and the restrooms themselves do

1   When a default judgment is entered, facts alleged in the complaint—except as to
damages—may not be later contested. Marshall v. Baggett, 616 F.3d 849, 852 (8th Cir.
2010); Murray v. Lene, 595 F.3d 868, 871 (8th Cir. 2010).
not meet ADA standards for insulated plumbing or clearance. Filing 1 at 8.
These deficiencies prevented Hillesheim from accessing the premises on a full
and equal basis, because of his disability. Filing 1 at 4. Removal of those
barriers is readily achievable.2 Filing 1 at 9.
        Hillesheim sued Parlour 1877 for its alleged ADA violations. Filing 1.
Service was executed. Filing 5; see filing 11; filing 16-1. But Parlour 1877
never appeared or answered, and the Clerk of the Court entered Parlour
1877's default. Filing 7.


                                     DISCUSSION
        When a default judgment is entered, facts alleged in the complaint—
except as to damages—may not be later contested. Marshall, 616 F.3d at 852;
Murray, 595 F.3d at 871. It remains for the Court to consider whether the
unchallenged facts constitute a legitimate cause of action, since a party in
default does not admit mere conclusions of law. Id. It is incumbent upon the
Court to ensure that the unchallenged facts constitute a legitimate cause of
action before entering final judgment. Marshall, 616 F.3d at 852-53. Based on
the admitted allegations of Hillesheim's complaint, the Court finds a
legitimate cause of action: each of the defects described in the complaint is
inconsistent with the ADA Standards promulgated by the Department of
Justice and Department of Transportation.3

2   And whether a requested accommodation is readily achievable or would constitute an
undue burden are affirmative defenses that, obviously, have not been asserted. Gorman v.
Bartch, 152 F.3d 907, 912 (8th Cir. 1998); Wong v. Muddy Pig, Inc., No. 14-cv-3334, 2015
WL 225231, at *3 (D. Minn. Jan. 16, 2015).

3   The Court is aware that the ADA distinguishes between existing facilities and new
construction. See Disability Support All. v. Monali, Inc., No. 15-CV-1522, 2016 WL 859442,
at *12 (D. Minn. Feb. 12, 2016). The Court has reason to believe that Parlour 1877 occupies


                                             -2-
         As a result, the Court will order Parlour 1877 into compliance with the
relevant guidelines for the defects identified in the complaint. 4 Hillesheim's
motion also includes a request for attorney's fees and nontaxable costs. Filing
15 at 14. The ADA gives a court discretionary authority to grant the
prevailing party attorney's fees, including litigation expenses, and costs. 42
U.S.C. § 12205; Shrader v. OMC Aluminum Boat Grp., Inc., 128 F.3d 1218,
1220 (8th Cir. 1997). Hillesheim is clearly a prevailing party. See
Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep't of Health & Human
Res., 532 U.S. 598, 603-04 (2001). But the Court has no evidentiary basis to
assess costs and fees at this time. So, Hillesheim may file a post-judgment
motion for costs and attorney's fees pursuant to Fed. R. Civ. P. 54(d)(2).5


         IT IS ORDERED:

         1.     Hillesheim's motion for default judgment (filing 14) is
                granted.




an older building, albeit in a space that has likely been renovated. See filing 1-1; filing 1-4.
But in a facility that existed at the time the ADA was passed, the ADA's standards are still
a guide, if not a requirement. See id. In the absence of any evidence or argument to the
contrary from Parlour 1877, the Court will be guided by those standards.

4   Hillesheim's complaint also included a prayer for nominal damages. Filing 1 at 12. But he
seems to have abandoned that request in moving for default judgment, and rightly so: Title
III of the ADA does not permit a private plaintiff to recover damages. See Wojewski v.
Rapid City Reg'l Hosp., Inc., 450 F.3d 338, 342 (8th Cir. 2006); Boitnott v. Border Foods,
Inc., 361 F. Supp. 3d 858, 867 (D. Minn. 2019).

5   Counsel's attention is directed to NECivR 54.3 and NECivR 54.4; careful attention to
those rules will facilitate the Court's ruling on such a motion.


                                             -3-
         2.     Within a reasonable time after entry of this memorandum
                and order, Parlour 1877 is ordered to come into compliance
                with the ADA in the following respects:


                a.     An accessible route to the entrance to Parlour 1877
                       complying with ADA Standards, Chapter 4 shall be
                       created, including the installation of a ramp not
                       steeper than 1:10 and with a rise less than 3 inches,
                       see § 405.2, and with level maneuvering clearance in
                       front of the door, see § 404.2.4.4.


                b.     An accessible section of the service counter shall be
                       made available, with a counter surface no taller than
                       36 inches above the floor. See § 904.4.1.


                c.     An accessible route to the restrooms shall be
                       maintained, with a clear width of at least 32 inches,
                       see § 403.5.1, and appropriate maneuvering clearance
                       at the door, see § 404.2.4.1.


                d.     Clearance of at least 56 inches from the rear wall
                       shall be maintained around the toilet. See § 604.3.1.6




6   The Court is aware that the required clearance may be permitted to overlap "shelves," see
id., which is the offending item in this case—but, ADA-complaint shelves are at least 40
inches above the floor, see §§ 603.4 and 604.8.3, and these aren't.


                                             -4-
     e.    Water and drain pipes under lavatories and sinks
           shall be insulated or otherwise configured to protect
           against contact. See § 606.5.


3.   The Clerk of the Court shall mail a copy of this
     memorandum and order and the accompanying judgment
     to:


           Parlour 1887, LLC
           1243 Golden Gate Dr
           Papillion, NE 68046

           Parlour 1887
           6068 Maple Street
           Omaha, NE 68104

           Parlour 1887, LLC
           c/o Jeffrey Leuschen
           319 S. 17th St, Ste 700
           Omaha, NE 68102

4.   A separate judgment will be entered.


Dated this 16th day of May, 2019.

                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -5-
